DETAILED ACTION
Status of the Claims
	Claims 1, 5-10, 12, 16-17, 20-21 and 23-25 are pending in the instant application. Claims 12, 16-17, 20-21 and 23 have been withdrawn based upon Restriction/Election. Claims 1, 5-10, 24 and 25 are being examined on the merits in the instant application.
Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.
	Applicants have added new claims 24 and 25 without pointing to support. MPEP §2163.06-I states, in part, that: When an amendment is filed in reply to an 
	The examiner has searched the as-filed Application for support for the subject matter recited in new claims 24 & 25, and finds no support for the subject matter of instant claims 24 or 25 in the as-filed specification. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 5-10, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over XU (US 2014/0011760; published January, 2014; prior art under 102(a)(2)) in view of Ying et al. (“Dual-targeting liposomes improves the therapeutic efficacy of bran glioma in animals,” 2010; ELSEVIER, Journal of Controlled Release, Vol. 141, pp. 183-192); Geldenhuys et al. (“Brain-targeted delivery of paclitaxel using glutathione-coated nanoparticles for brain cancer,” 2011, Informa-Healthcare; Journal of drug targeting, Vol. 19, No. 9, pp. 837-845); Wang et al. (“Scopine as a Novel Brain-Targeting Moiety Enhances the Brain uptake of Chlorambucil,” 2014, ACS; Bioconjugate Chemistry, Vol. 25, pp. 2046-2054); Konat et al. (“Cognitive dysfunction induced by chronic administration of common cancer chemotherapeutics in rats,” SPRINGER, 2008; Metabolic brain disease, Vol. 23, No. 3, pp. 325-333); and Mirua et al. (“Cyclic RGD-Linked Polymeric Micelles for Targeting Delivery of Platinum Anticancer Drugs to Glioblastoma through the Blood-Brain Tumor Barrier.” 2013, ACS, ACSNano, Vol. 7, No. 10, pp. 858-859). 
Applicants Claims
	Applicant claims a nanoparticle comprising the reaction product of a polyethylene glycol methacrylate with a (pyridine-2-thiol) ethyl acrylate monomer, wherein the reaction product is a copolymer comprising a backbone, first pendant groups, and second pendant groups, the first pendant groups comprising a disulfide linkage and a first ester linkage, the second pendant groups comprising a polyethylene glycol bonded to the backbone via a second ester linkage, the polyethylene glycol comprising from about 4 to about 1,000 repeating monomer units, the copolymer comprising the first pendant groups and the second pendant groups in a molar ratio of from about 100:1 to about 1:100, the copolymer further comprising a first blood brain barrier transporter different blood brain barrier transporter blood brain barrier transporter blood brain barrier transporter blood brain barrier transporter blood brain barrier transporter 
	Applicants have elected the following species in the reply filed 07/17/2018: (a) a species of a copolymer of the claimed nanoparticle including (i) a species of pyridine-2-thiol monomer, and (ii) a species of biocompatible hydrophilic polymer is a copolymer including: (i) (pyridine-2-thiol) ethyl acrylate (PDA), and (ii) polyethylene glycol; (b) a species of first blood brain barrier transporter scopine; (c) a species of second blood brain barrier transporter glutathione; (d) a species of biologically active agent is N-acetyl cysteine. As currently drafted claims 1, 5-10, 24 and 25 read on applicants elected species.
	The structure of 2(pyridin-2-yldisulfanyl)ethyl acrylate (PDA) is as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As noted in the upper circle PDA includes an ester bond and in the lower circle a disulfide bond.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            XU teaches novel polymers and the preparation of nanogel drug cocktails (see whole document), and particularly teaches the methods include polymerizing 2-(pyridin-2-yldisulfanyl)ethyl acrylate (PDSA), a (pyridine-2-thiol) ethyl acrylate monomer, with poly(ethylene glycol)methacrylate (PEGMA) via free radical polymerization to form the copolymer (abstract) (instant claim 1, lines 1-3). XU teaches the copolymer species including:

    PNG
    media_image2.png
    542
    282
    media_image2.png
    Greyscale

(Figure 6B)(instant claim 1, “product is a copolymer comprising a backbone, first pendant groups, and second pendant groups, the first pendant groups comprising a disulfide linkage and a first ester linkage, the second pendant groups comprising a polyethylene glycol bonded to the backbone via a second ester linkage”). XU teaches the PEGMA includes about 6 to about 1000 units ([0031])(instant claim 1: “the polyethylene glycol comprising from about 4 to about 1,000 repeating monomer units”). XU teaches that: “In one particular embodiment, the molar ratio of 2-(pyridin-2-yldisulfanyl)ethyl acrylate to poly(ethylene glycol)methacrylate is about 100: 1 to about 1: 100 ( e.g., about 20: 1 to about 1 :20). The free radical 
	XU teaches “A drug cocktail, such as a combination of drugs with different anticancer mechanisms that act synergistically, should exhibit superior response and patient survival rate than any single agent. However, the translation of this theoretical advantage to benefit the patient is hindered by their associated side effects […]” ([0002]). XU further teaches that “In order to enhance the efficacy of anticancer drugs while attenuating their associated side effects, nanotechnology was introduced into the treatment of cancer. Nanoparticle related cancer targeting is mainly achieved by passive accumulation of drug-loaded nanoparticles through the leaky blood capillaries in the tumor tissue.” And that “a need exists for a nanocarrier that is stable in a physiological environment during circulation while intracellularly releasing its payload in a timely manner after entering the cancer cell.” ([0003]).
	XU teaches that “A nanogel is also generally provided that includes a drug within such a crosslinked copolymer. The nanogel can be administered to a patient for targeted delivery of the drug to cancer cells.” ([0009]). XU teaches that “In one particular embodiment, the drug delivery system is a NC nanogel that is responsive to both pH and redox potential such that the NC nanogel expands its size and releases the payload intracellularly. In vitro cytotoxicity experiments showed that NC nanogel exhibited a synergistic effect in killing cancer  cells […].” [emphasis added]([0027]). XU teaches the synthesis of PDSEG including a PDAS monomer and a PEGMA monomer ([0030] to [0036])(instant claim 1, copolymer species). XU teaches that “The PDSEG polymer formed above can then be reacted with a thiol monomer that contains a carbon-bonded sulfhydryl (i.e., -C-SH or R-SH group where R represents an alkane, alkene, or other carbon-containing chain) through a thiol-disulfide exchange reaction to substitute a portion of the end  groups of the PDSA monomer in the PDSEG copolymer.” ([0038]). XU teaches that in one embodiment the thiol monomer can have the following formula:

    PNG
    media_image3.png
    142
    340
    media_image3.png
    Greyscale

“where m is 1 to 19 and Rl is H, a hydroxyl group (-OH), a carboxyl group (-COOH), an aldehyde group (-CHO), an amine group (-NH2), an amide group (-CONH2), an amino acid, a peptide chain of at least two amino acids ( e.g., arginylglycylaspartic (RGD) acid), or another organic end group.” ([0039]). XU teaches that “The reaction can take place by mixing PDSEG copolymer with thiol monomer in any suitable solvent for them such as water, methanol, ethanol, dimethyl sulfoxide, methylene chloride.” ([0040]). And that “Through this reaction, about 1 molar % to about 50 
 	XU further teaches that the PDSA-mPEG copolymer (PDSEG) was then modified with a αVβ3 integrin targeting moiety, cyclo(Arg-Gly-Asp-D-Phe-Cys) (cRGD) peptide, by thiol-disulfide exchange reaction (Figure 6A-6C, [0065]). And further that “To enhance the nanogel targeting to cancer cells, cRGD peptides were conjugated with the PDSEG polymer by thiol-disulfide exchange reaction.” ([0067]) (instant claim 1, “the copolymer further comprising a first ligand and a second ligand, wherein the first ligand is conjugated to the copolymer via a first portion of 
	Regarding the limitation “wherein the ester bonds of the PDA segments degrade in an environment of about pH 6.8 or less.” (instant claim 5), the structure of the PDSEG copolymer is the same and therefore the properties would also have been the same (MPEP 2112.01). Additionally, XU expressly discusses the pH dependence of their compositions in paragraph [0066] including that: “We expect the redox responsive swelling of the nano gel will break up the lysosome membrane and facilitate its trafficking to nuclei. It is worthy to note that the original clear multicompartment signature of the nanogel disappeared with the size increase. We think the loss of multicompartment pattern was due to the break of disulfide bonds and the reorganization of nano gel afterwards.” 
	Regarding the limitation “wherein the disulfide bonds of the PDA segments degrade in an environment having a redox potential equal to that of an environment comprising glutathione concentration about 0.1 or higher.” (instant claim 6). the structure of the PDSEG copolymer is the same and therefore the properties would also have been the same (MPEP 2112.01). Additionally, XU expressly discusses the release of their compositions in paragraph [0066] including that: “To further 
	XU teaches their PDSEG copolymer nanogel loaded with doxorubicin (DOX) as well as DOX and paclitaxel (PTX) ([0065]) (instant claim 10, doxorubicin & paclitaxel).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of XU is that XU does not expressly teach glutathione and scopine as dual targeting moieties for enhancing crossing of the blood brain barrier, or the inclusion of the active agent N-acetyl cysteine (NAC).
	Ying et al. in cited as teaching dual targeting as strategy for enhancing delivery of nanoparticles across the blood brain barrier. Geldenhuys et al. is cited as teaching brain-targeted delivery of paclitaxel using glutathione-coated nanoparticles. Wang et al. is cited as teaching scopine derivative prodrugs as enhancing crossing the blood-brain barrier. And Konat et al. is cited as teaching N-acetyl cysteine (NAC) as minimizing or preventing cognitive dysfunction associated with chemotherapy.

	Ying et al. teaches “Considering the specific affinity to the GLUT1, p-aminophenyl-α-D-manno-pyranoside (MAN) which is a kind of mannose analogs was incorporated onto the surface of liposomes in the present study.” (p. 184, col. 1, lines 3-6). And that “TF can be transported into the cells by binding with transferrin nd paragraph). Ying et al. further describes the liposome nanoparticle as follows:

    PNG
    media_image4.png
    379
    975
    media_image4.png
    Greyscale

(p. 184, col. 1, §2).
	Geldenhuys et al. teaches brain-targeted delivery of paclitaxel using glutathione-coated nanoparticles for brain carriers (see whole document) (instant claim 10, paclitaxel). Geldenhuys et al. teaches that one of the biggest challenges in oncology is the treatment of brain cancer which is one of the leading causes of cancer-related death in the U.S. in patients under 35 (p. 837, col. 1, lines 1-3). Geldenhuys et al. further teaches that paclitaxel is active against various cancers and has shown its efficacy against malignant gliomas and brain metastases, however nd paragraph). Geldenhuys et al. further teaches that “The consideration of glutathione-coated NP as brain-targeted delivery can be rationalized since large number of glutathione transporters is present at the BBB. Glutathione ligand should bind to the BBB glutathione transporters, subsequently increasing the number of NP at the BBB interface. We hypothesize that the glutathione-coated NP will give enhanced drug transport via brain by either a facilitated transport or increased passive diffusion due to an increased concentration gradient at the BBB interface.” (p. 838, col. 1, lines 2-12). Geldenhuys et al. teaches that “Cellular uptake study in RG2 cells showed higher uptake of the glutathione-coated NP compared with uncoated NP.” (p. 844, col. 2, lines 8-10), and that “In vivo brain uptake study in mice showed higher brain uptake of the NP containing coumarin-6 compared with solution. The proposed brain-targeted NP delivery of paclitaxel could be an effective treatment for the brain cancers.” (abstract) (instant claim 7, glutathione).
	Wang et al. teaches scopine as novel brain-targeting moiety (see whole document). Wang et al. teaches that “As expected, the cyclic tertiary amines, especially scopine, were shown to significantly enhance the brain uptake of CHL.” And “In the cellular uptake study, conjugation of scopine significantly improved the cellular uptake of CHL in both bEnd.3 cells and C6 cells, and the uptake was proven 
	Konat et al. teaches that “Although cognitive dysfunction manifested by severe memory and attention deficits has been reported in up to 70% of cancer patients undergoing chemotherapy, the mechanism of this serious side effect have not been defined. In particular, it has not been decisively resolved whether the dysfunction is attributable to the chemotherapy or to the malignancy itself. In the present study we tested whether cognitive dysfunction can be induced in an experimental setting by the administration of commonly used chemotherapeutics to rats. […] However, the chemotherapeutic treatment severely impaired memory function of rats as measured by a passive avoidance test. This memory deficiency was fully prevented by the administration of an antioxidant, N-acetyl cysteine (NAC) injected subcutaneously three times a week at 200 mg/kg in the course of chemotherapeutic treatment. These results indicate that chemotherapeutic agents alone, i.e., in the absence of malignancy, damage the brain resulting in memory dysfunction. Moreover, the results strongly indicate that the damaging effect is mediated by oxidative stress, as memory dysfunction is preventable by the co-administration of NAC.” (abstract) (instant claim 10, n-acetyl cysteine).
	Regarding new claims 24 & 25, the examiner takes the position that XU clearly discloses the chemistry of substitution of a portion of the 2-(pyridin-2-resulting structure would have been the same as the copolymer and substitution chemistry are the same as disclosed in the XU reference.
	The examiner further cites Mirua et al. teaching cRDG as a blood brain tumor barrier transporter. Particularly, Mirua et al. teaches treatment of glioblastoma (GBM), and that “the effects of chemotherapy on GBM are very limited as a result of poor drug penetration from vessels into tumors caused by the vascular/tumor barrier such as the blood-brain barrier (BBB) and the blood-brain tumor barrier (BBTB). In fact, the vascular/tumor barrier is highly variable and heterogeneous in the brain. At the early stage of GBM, the tumor cells use the normal brain vessels, which are protected by the BBB, for their growth. The gradual progression of GBM and its neovascularization compromise the integrity of BBB and lead to the 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a novel copolymer nanogel useful as a nanocarrier for anticancer treatment using multiple therapeutic agents in a single nanocarrier, and particularly the PDSEG copolymer nanogels taught by XU, and further to include two specific BBB targeting moieties, as suggested by Ying et al., to cross the blood-brain barrier such as glutathione taught by Geldenhuys et al., and scopine taught as novel brain-targeting moiety by Wang et al.,  in order to enable treatment of brain cancers using the nanogels of XU, and 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because XU teaches the production of PDSEG copolymer nanogels including the chemistry of thiol monomer substitution ([0037]-[0043]) and including glutathione and scopine targeting moieties would have required no more than an ordinary level of skill in the art, and including NAC as the encapsulated drug would have required no more than an ordinary level of skill in the art. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive.
	Applicants argue that “As discussed in previous papers, the nanoparticle of Xu do not include a first blood brain barrier transporter conjugated to the copolymer on a first portion of the first pendant groups such that the disulfide linkage and the first ester linkage are between the first ligand and the polymer backbone.” (p. 7, last paragraph).
	In response the examiner notes that XU teaches cRGD as a cancer targeting moiety, and cites herein Miura et al. (cited in grounds of rejection above) teaching that cRGD is a blood brain. tumor barrier transporter in the context of treating glioblastoma (see whole document). Thus, it appears that XU in view of Miura et al. suggests that the cancer could in fact be glioblastoma and fairly suggests treating the same using the nanoparticles of XU, though not utilizing Applicant elected species of blood brain barrier transporters scopine and glutathione. However, it would the cited combination of prior art fairly suggests glutathione and scopine as blood brain barrier transporters.
	Applicants argue that “Ying et al. informs one of skill in the art that a nanoparticle can be formed to include two different blood brain barrier transporters rd paragraph).
	In response the examiner argues that XU clearly discloses the chemistry of substitution of a portion of the 2-(pyridin-2-yldisulfanyl)ethyl acrylate repeating units (i.e. Formula (III)) with a thiol monomer (i.e. Formula (V)) to produce the modified disulfanyl repeating units of Formula (VI) ([0037] through [0043]). And while XU does not expressly teach substitution of two different R1 groups, XU does teach that the R1 group can include a cancer targeting group such as cRDG ([0067]) and Ying et al. in teaches dual targeting as strategy for enhancing delivery of nanoparticles across the blood brain barrier, as discussed above. Thus, it would have been prima facie obvious to simply utilize two different thiol monomers including different blood brain barrier transporters in the nanogel of XU, as suggested by Ying et al.
Conclusion
	Claims 1, 5-10, 24 and 25 are pending and have been examined on the merits.  Claims 24 and 25 are rejected under 35 U.S.C. 112(a) (New matter), and claims 1, 5-10, 24 and 25 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN A GREENE/Examiner, Art Unit 1619         


/TIGABU KASSA/Primary Examiner, Art Unit 1619